
	
		I
		111th CONGRESS
		1st Session
		H. R. 3401
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2009
			Ms. Wasserman Schultz
			 (for herself and Mr. Poe of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Violence Against Women Act of 1994 and the
		  Omnibus Crime Control and Safe Streets Act of 1968 to improve assistance to
		  domestic and sexual violence victims and provide for technical
		  corrections.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Assistance to Domestic and
			 Sexual Violence Victims Act of 2009.
		2.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act shall take
			 effect at the beginning of fiscal year 2010.
		3.Definitions and
			 universal grant conditions under VAWA
			(a)Youth
			 definitionSection 40002(a)(37) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(a)(37)) is amended to read as follows:
				
					(37)YouthThe
				term youth means an individual who is between 12 and 24 years of
				age.
					.
			(b)Trained examiner
			 definitionSection 40002(a) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925(a)) is amended by inserting at the end the
			 following:
				
					(38)Trained
				examinerThe term trained examiner means a health
				care professional who has received specialized training specific to sexual
				assault victims which includes both gathering forensic evidence and medical
				needs.
					.
			(c)Personal
			 informationSection 40002(a)(18) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(a)(18)) is amended by inserting after
			 stalking, the following: regardless of whether the
			 information is encoded, encrypted, hashed, or otherwise
			 protected,.
			(d)Expertise
			 requirementSection 40002(b)(11) of the Violence Against Women
			 Act of 1994 (42 U.S.C. 13925(b)(11)) is amended by adding at the end the
			 following: The Director of the Office on Violence Against Women shall
			 ensure that training or technical assistance will be developed and provided by
			 entities having demonstrated expertise in the purposes, uses of funds, and
			 other aspects of the grant program for which such training or technical
			 assistance is provided..
			(e)Matching
			 requirementSection 40002(b)(1) of the Violence Against Women Act
			 of 1994 (42 U.S.C. 13925(b)(1)) is amended to read as follows:
				
					(1)MatchNo matching funds shall be required for a
				grant or subgrant made under this title for—
						(A)any tribe,
				territory, or victim service provider; or
						(B)any other entity,
				including a State, that the Attorney General determines has adequately
				demonstrated financial
				need.
						.
			(f)Treatment of
			 confidential informationSection 40002(b)(2) of the Violence
			 Against Women Act of 1994 (42 U.S.C. 13925(b)(2)) is amended—
				(1)in subparagraph
			 (A), by inserting privacy and before
			 safety;
				(2)in subparagraph
			 (B)—
					(A)by striking
			 and (D) and inserting , (D), (E), (F), (G), and
			 (H);
					(B)in clause
			 (i)—
						(i)by
			 inserting , reveal, or release after disclose;
			 and
						(ii)by
			 inserting , regardless of whether the information is encoded, encrypted,
			 hashed, or otherwise protected, after individual
			 information; and
						(C)in clause
			 (ii)—
						(i)by
			 striking reveal and inserting disclose, reveal, or
			 release;
						(ii)by
			 striking consent each place it appears and inserting
			 consent or authorization; and
						(iii)by
			 striking persons with disabilities and inserting a person
			 with a court-appointed guardian;
						(3)in subparagraph
			 (C)—
					(A)by inserting
			 disclosure, revelation, or after If;
					(B)in clause (i), by
			 inserting , revelation, or release after
			 disclosure; and
					(C)in clause (ii), by
			 inserting disclosure, revelation, or after affected by
			 the;
					(4)by redesignating
			 subparagraph (E) as subparagraph (H); and
				(5)by inserting after
			 subparagraph (D) the following:
					
						(E)Statutorily
				permitted reports of abuse or neglectNothing in this paragraph
				shall prohibit a grantee or subgrantee from reporting abuse and neglect, as
				those terms are defined by law, and where mandated or expressly permitted by
				the State, tribe, or territory involved.
						(F)PreemptionThis
				paragraph shall not supersede any other provision of Federal, State, tribal,
				territorial, or local law relating to the privacy or confidentiality of
				information to the extent to which such other provision provides greater
				privacy or confidentiality protection than this paragraph for victims of
				domestic violence, dating violence, sexual assault, or stalking.
						(G)Certain minors
				and persons with guardiansIf a minor or a person with a
				court-appointed guardian is permitted by law to receive services without the
				parent’s or guardian’s consent or authorization, the minor or person with a
				court-appointed guardian may consent to a disclosure, revelation, or release of
				information. In no case may consent or authorization for release of information
				be given by the abuser of the minor, or person with a court-appointed guardian,
				or the abuser of the other parent of the
				minor.
						.
				4.Criminal
			 justice
			(a)Application
			 requirements
				(1)In
			 generalSection 2007(d) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–1(d)) is amended—
					(A)in paragraph (3),
			 by striking and after the semicolon;
					(B)in paragraph (4),
			 by striking the period and inserting ; and; and
					(C)by inserting at
			 the end the following:
						
							(5)proof of
				compliance with the requirements prohibiting the publication of protection
				order information on the Internet under section
				2013A.
							.
					(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to grants
			 awarded for periods beginning on or after October 1, 2009.
				(b)State and
			 Federal obligationsSection
			 2007(f) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–1(f)) is amended to read as follows:
				
					(f)Federal
				share
						(1)In
				generalExcept as provided
				under paragraph (2), the Federal share of a grant made under this part may not
				exceed 75 percent of the total costs of the projects described in the
				application submitted.
						(2)Exemption from
				matching fundsNo matching funds shall be required for that
				portion of a grant under this part that is subgranted to any Indian tribal
				government for victims
				services.
						.
			(c)Limits on
			 internet publication of protection order informationSection
			 2265(d) of title 18, United States Code, is amended by striking paragraph
			 (3).
			(d)State
			 certificationPart T of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by inserting after
			 section 2013 the following:
				
					2013A.Limits on
				internet publication of protection order information
						(a)In
				generalA State, Indian
				tribal government, or unit of local government shall not be eligible to receive
				funds under this part unless the State, Indian tribal government, or unit of
				local government certifies that it does not make available publicly on the
				Internet any information regarding the filing for or issuance, modification,
				registration, extension, or enforcement of a protection order, restraining
				order, or injunction in the issuing or enforcing State, tribal, or territorial
				jurisdiction, if such publication would be likely to publicly reveal the
				identity or location of the party protected under such order or
				injunction.
						(b)ExceptionA
				State, Indian tribe, or territory may share court-generated and law
				enforcement-generated information about an order or injunction described in
				subsection (a) for purposes of enforcing such orders and injunctions, if such
				information is contained in a secure, governmental registry.
						(c)Effective
				dateA State, Indian tribal government, or unit of local
				government shall meet the requirements of subsections (a) and (b) by not later
				than the later of—
							(1)2 years after the
				date of enactment of the Improving Assistance
				to Domestic and Sexual Violence Victims Act of 2009; or
							(2)the date on which
				the next session of the State legislature
				ends.
							.
			(e)TerritorySection
			 2010 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796gg–4) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by inserting Territory, after State,, both places
			 it appears; and
					(B)in paragraph (2),
			 by inserting Territory, after State, and
			 Territories, after States,;
					(2)in subsection (b),
			 by inserting Territory, after State, both places
			 it appears;
				(3)in subsection (c),
			 by inserting Territory, after State,; and
				(4)in subsection (e),
			 by inserting Territory, after State, both places
			 it appears.
				(f)Rural
			 StateSection 40002(a)(22) of the Violence Against Women Act of
			 1994 (42 U.S.C. 13925 (a)(22)) is amended by striking 150,000
			 and inserting 200,000.
			(g)Costs for
			 criminal charges and protection ordersSection 2011(a)(1) of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–5(a)(1))
			 is amended by inserting dating violence, before
			 stalking.
			(h)Grants To
			 encourage arrest policies and enforcement of protection
			 ordersSection 2101(c)(4) of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796hh(c)(4)) is amended by inserting
			 dating violence, before stalking.
			(i)Effective
			 dateThe amendments made by subsections (g) and (h) shall take
			 effect 2 years after the date of enactment of this Act.
			5.Families
			(a)In
			 generalSection 41304 of the
			 Violence Against Women Act of 1994 (42 U.S.C. 14043d–3) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking Attorney General, acting through the Director of the Office
			 on Violence Against Women, and in collaboration with the Department of Health
			 and Human Services and inserting Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the Administration for Children, Youth and Families;
					(B)in paragraph (2),
			 by striking Director and inserting Secretary;
			 and
					(C)in paragraph (3),
			 by striking Director and inserting Secretary;
			 and
					(2)in subsection
			 (d)(1), by striking both places it appears Director and
			 inserting Secretary.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to grants
			 issued on or after October 1, 2009.
			6.Housing
			(a)Section
			 6Section 6(u)(1)(A) of the United States Housing Act of 1937 (42
			 U.S.C. 1437d) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
			(b)Section
			 8Section 8(ee)(1)(A) of the United States Housing Act of 1937
			 (42 U.S.C. 1437f) is amended by inserting , as described in subparagraph
			 (C), after HUD approved certification form.
			7.Economic
			 security
			(a)AuthoritySection
			 41501(a) of the Violence Against Women Act of 1994 (42 U.S.C. 14043f(a)) is
			 amended—
				(1)by striking
			 The Attorney General and inserting the following:
					
						(1)In
				generalThe Attorney
				General
						;
				and
				(2)by striking the
			 last sentence and inserting the following:
					
						(2)Information and
				assistanceThe resource center established under paragraph (1)
				shall provide information and assistance to—
							(A)employers and
				labor organizations to aid in their efforts to develop and implement responses
				to such violence; and
							(B)victim service
				providers, including community-based organizations, State domestic violence
				coalitions, State sexual assault coalitions, and tribal coalitions, to enable
				to the providers to provide resource materials or other assistance to
				employers, labor organizations, or
				employees.
							.
				(b)Entities
			 providing assistanceSection 41501(c)(1) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(c)(1)) is amended by striking and
			 labor organizations and inserting , labor organizations, victim
			 service providers, community-based organizations, State domestic violence
			 coalitions, State sexual assault coalitions, and tribal
			 coalitions,.
			8.Tribal
			 issuesSection 2015 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–10) is
			 amended by adding at the end the following:
			
				(c)AvailabilityFunds
				available under this section shall remain available until expended and may only
				be used for the activities described in this section.
				(d)DurationA
				grant made under this section shall be for a period of 24
				months.
				.
		9.Sexual assault
			 nurse examinersSection
			 2101(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C.
			 3796hh(b)) is amended by adding at the end the following:
			
				(14)To provide for
				sexual assault forensic medical personnel examiners in the collection and
				preservation of evidence, expert testimony, and treatment of trauma related to
				sexual
				assault.
				.
		10.Sexually
			 transmitted infection testing and treatmentSection 2101 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796hh) is amended—
			(1)in subsection (b),
			 as amended by
			 section 9 of this Act, by adding at the end the
			 following new paragraph:
				
					(15)To develop human
				immunodeficiency virus, Hepatitis B, Hepatitis C, and sexually transmitted
				infection testing and treatment programs for sexual assault victims that
				include notification, treatment, counseling, and confidentiality
				protocols.
					;
				and
			(2)by striking
			 subsection (d) and inserting the following:
				
					(d)HIV testing and
				prophylaxisA State or unit of local government shall not be
				entitled to 5 percent of the funds allocated under this part unless the State
				or unit of local government—
						(1)certifies that it
				has a law or regulation that requires—
							(A)the State or unit
				of local government to administer HIV testing to an offender not later than 48
				hours after a request by a victim of a sexual assault that carries the risk of
				transmission of HIV if—
								(i)there has been a
				judicial finding of probable cause that the offender committed the sexual
				assault or an information or indictment is presented against the offender for
				the sexual assault; and
								(ii)the offender is
				in custody or otherwise available for testing;
								(B)notification as
				soon as practicable of the results of testing described in
				subparagraph (A) to the victim or parent
				and guardian of the victim, if the victim is a minor or has a court-appointed
				guardian, and to the offender; and
							(C)followup tests for
				HIV of such offender as may be medically appropriate and that, as soon as
				practicable after each such test, the results be made available in accordance
				with
				subparagraph (B); and
							(2)gives the Attorney General assurances that
				its laws and regulations will be in compliance with the requirements of
				paragraph (1) not later than the later of—
							(A)the date on which
				the next session of the State legislature ends; or
							(B)2 years after the
				date of enactment of the Improving Assistance to Domestic and Sexual Violence
				Victims Act of
				2009.
							.
			11.Clarification of
			 the term culturally and linguistically specific
			(a)DefinitionsSection 40002(a) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 13925(a)) is amended—
				(1)by striking
			 paragraph (17);
				(2)by redesignating
			 paragraphs (18) through (37) as paragraphs (19) through (38),
			 respectively;
				(3)by redesignating
			 paragraphs (6) through (16) as paragraphs (8) through (18), respectively;
			 and
				(4)by inserting after
			 paragraph (5) the following new paragraphs:
					
						(6)Culturally
				specificThe terms
				culturally specific and culturally and linguistically
				specific mean specific to racial and ethnic minority groups (as defined
				in section 1707(g) of the Public Health Service Act (42 U.S.C.
				300u–6(g))).
						(7)Culturally and
				linguistically specific servicesThe terms culturally and
				linguistically specific services and culturally specific
				services mean community-based services that offer full linguistic access
				and culturally specific services and resources, including outreach,
				collaboration, and support mechanisms primarily directed toward culturally
				specific
				communities.
						.
				(b)Collaborative
			 grants To increase the long-term stability of victimsSection
			 41404(f)(1) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–3(f)(1)) is amended by striking linguistically and
			 culturally and inserting culturally and
			 linguistically.
			(c)Grants To combat
			 violence against women in public and assisted housingSection
			 41405(c)(2)(D) of the Violence Against Women Act of 1994 (42 U.S.C.
			 14043e–4(c)(2)(D)) is amended by striking linguistically and
			 culturally and inserting culturally and
			 linguistically.
			(d)State
			 grantsSection 2007(e)(2)(D) of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(e)(2)(D)) is amended by striking
			 linguistically and culturally and inserting culturally
			 and linguistically.
			(e)Sexual assault
			 servicesSection 2014 of the Omnibus Crime Control and Safe
			 Streets Act of 1968 (42 U.S.C. 3796gg–9) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by striking and
			 other programs and projects;
					(B)in paragraph (2)(B)—
						(i)by striking and other nonprofit,
			 nongovernmental organizations for programs and activities; and
						(ii)by inserting
			 to sexual assault victims after that provide direct
			 intervention and related assistance; and
						(C)in paragraph (2)(C)(v), by striking
			 linguistically and culturally and inserting culturally
			 and linguistically;
					(2)in subsection
			 (c)(2)(A) by striking that focuses primarily on and inserting
			 whose primary mission is to address one or more;
				(3)in subsection (c)(2)(C) by striking
			 linguistically and culturally and inserting culturally
			 and linguistically; and
				(4)in subsection
			 (c)(4)(B) by deleting underserved.
				(f)Enhancing
			 culturally and linguistically specific services for victims of domestic
			 violence, dating violence, sexual assault, and stalkingSection
			 121 of the Violence Against Women and Department of Justice Reauthorization Act
			 of 2005 (42 U.S.C. 14045a) is amended—
				(1)in subsection
			 (b)(1)(A) by inserting for culturally and linguistically specific
			 populations after resources;
				(2)in subsection
			 (b)(1)(B) by inserting culturally and linguistically specific
			 before resources for; and
				(3)in subsection (g) by striking
			 linguistic and culturally and inserting culturally and
			 linguistically.
				12.National
			 Resource Center grants technical amendmentSection 41501(b)(3) of the Violence Against
			 Women Act of 1994 (42 U.S.C. 14043f(b)(3)) is amended by striking for
			 materials.
		13.Analysis and
			 research on violence against Indian womenSection 904(a) of the Violence Against Women
			 and Department of Justice Reauthorization Act of 2005 (42 U.S.C. 3796gg–10
			 note) is amended—
			(1)in paragraph (1), by striking all after
			 Indian women and inserting a period; and
			(2)by striking
			 paragraph (4) and inserting the following:
				
					(4)ReportBeginning
				not later than 2 years after the date of enactment of this Act, the Attorney
				General shall submit an annual report, and upon completion a final report, that
				describes the progress, results, and recommendations of the study under this
				subsection to the Committee on Indian Affairs of the Senate, the Committee on
				the Judiciary of the Senate, and the Committee on the Judiciary of the House of
				Representatives.
					.
			14.U nonimmigrant
			 adjustment of statusSection
			 245(m)(3) of the Immigration and Nationality Act (8 U.S.C. 1255(m)(3)) is
			 amended by inserting or an unmarried sibling under 18 years of age on
			 the date of such application for adjustment of status under paragraph
			 (1), after a parent.
		15.Processing of
			 certain visasSection
			 238(b)(5) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457; 122 Stat 5085) is amended to
			 read as follows:
			
				(5)Measures taken to ensure routine
				consultation with the Office of Policy and Strategy of U.S. Citizenship and
				Immigration Services during the development of any Department of Homeland
				Security regulations or policies that impact Violence Against Women Act of 1994
				confidentiality-protected victims and their derivative family
				members.
				.
		16.Conforming
			 amendment confirming housing assistance for qualified aliens
			(a)In
			 generalSection 214 of the
			 Housing and Community Development Act of 1980 (42 U.S.C. 1436a) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (6),
			 by striking or at the end;
					(B)by redesignating
			 paragraph (7) as paragraph (8); and
					(C)by inserting after
			 paragraph (6) the following:
						
							(7)a qualified alien
				described in section 431 of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996 (8 U.S.C. 1641);
				or
							; and
					(2)in subsection
			 (c)—
					(A)in paragraph
			 (1)(A), by striking (6) and inserting (7);
			 and
					(B)in paragraph
			 (2)(A), in the matter preceding clause (i), by inserting (other than a
			 qualified alien described in section 431 of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641)) after
			 any alien.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 applications for public benefits and public benefits provided on or after the
			 date of the enactment of this Act without regard to whether regulations to
			 carry out such amendments have been implemented.
			17.Funding
			 clarification for STOP grantsSection 2007(c)(3) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–1(c)(3)) is
			 amended—
			(1)in subparagraph (C), by striking
			 and after the semicolon; and
			(2)by inserting at the end the
			 following:
				
					except
				that if funds allocated under subparagraph (A) or (C) are not obligated within
				18 months of receipt of the funds, the Attorney General may direct the State to
				allocate those funds for victim services, as provided by subparagraph (B);
				and.
			
